                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF INDIANA
                                     FORT WAYNE DIVISION

CARL J. DONLEY,                                      )
                                                     )
       Plaintiff,                                    )
                                                     )
       v.                                            )        CAUSE NO. 1:17-cv-00430-SLC
                                                     )
COMMISSIONER OF SOCIAL                               )
SECURITY, sued as Nancy A.                           )
Berryhill, Acting Commissioner of                    )
Social Security,                                     )
                                                     )
       Defendant.                                    )

                                          OPINION AND ORDER

       Plaintiff Carl J. Donley appeals to the district court from a final decision of the

Commissioner of Social Security (“Commissioner”) denying his application under the Social

Security Act (the “Act”) for Disability Insurance Benefits (“DIB”) and Supplemental Security

Income (“SSI”).1 (DE 1). For the following reasons, the Commissioner’s decision will be

REVERSED, and the case will be REMANDED to the Commissioner for further proceedings in

accordance with this Opinion and Order.

                           I. FACTUAL AND PROCEDURAL HISTORY

        Donley applied for DIB and SSI in January 2014, alleging disability as of January 23,

2013. (DE 11 Administrative Record (“AR”) 245-53). Donley was last insured for DIB on

December 31, 2014 (AR 137), and therefore, he must establish that he was disabled as of that

date with respect to his DIB claim. See Stevenson v. Chater, 105 F.3d 1151, 1154 (7th Cir.

1997) (explaining that a claimant must establish that he was disabled as of his date last insured in


       1
           All parties have consented to the Magistrate Judge. (DE 14); see 28 U.S.C. § 636(c).
order to recover DIB benefits). The Commissioner denied Donley’s application initially and he

did not appeal; he instead filed new claims for DIB and SSI alleging disability as of May 1,

2008, which he later amended to January 23, 2013. (AR 12, 254-62). Donley’s application was

denied on initial consideration and on reconsideration. (AR 176-84, 186-92).

       A hearing was held on August 24, 2016, before Administrative Law Judge Steven J.

Neary (the “ALJ”), at which Donley, who was represented by counsel; a witness, Bonnie Mann;

and a vocational expert, Charles McBee (the “VE”), testified. (AR 37-64). On November 7,

2016, the ALJ rendered an unfavorable decision to Donley, concluding that he was not disabled

because despite the limitations caused by his impairments he could perform a significant number

of unskilled, sedentary jobs in the economy. (AR 12-28). The Appeals Council denied Donley’s

request for review (AR 1-6), at which point the ALJ’s decision became the final decision of the

Commissioner. See 20 C.F.R. §§ 404.981, 416.1481.

       Donley filed a complaint with this Court on October 13, 2017, seeking relief from the

Commissioner’s final decision. (DE 1). In this appeal, Donley argues that the ALJ: (1)

improperly evaluated the opinions of Dee Russell, his treating mental health therapist, and Rick

Cain, his treating psychiatric nurse practitioner; and (2) failed to incorporate his moderate

deficits in concentration, persistence, or pace into the hypothetical posed to the VE at step five.

(DE 19 at 12-20).

       At the time of the ALJ’s decision, Donley was 44 years old (AR 28, 245); had obtained

his GED and specialized job training in forklift and crane operation, safety, and welding (AR

291); and had past work experience as a factory laborer, a packer, and a welder fabricator (AR

292, 388). Donley alleges disability due to the following impairments: coronary artery disease,


                                                 2
with history of myocardial infarction, with coronary bypass and stenting; diabetes mellitus;

hypertension; obesity; history of bilateral shoulder tendinopathy; history of right knee

arthroscopy, meniscectomy, and chondroplasty; obstructive sleep apnea; major depressive

disorder/bipolar disorder; anxiety/generalized anxiety disorder; and post traumatic stress disorder

(“PTSD”). (DE 19 at 2). Donley does not challenge the findings of the ALJ in regard to his

physical residual functional capacity (“RFC”) (DE 19 at 2 n.1); rather, his arguments center on

the ALJ’s consideration of his mental impairments.

                                 II. STANDARD OF REVIEW

       Section 405(g) of the Act grants this Court “the power to enter, upon the pleadings and

transcript of the record, a judgment affirming, modifying, or reversing the decision of the

[Commissioner], with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g). The

Court’s task is limited to determining whether the ALJ’s factual findings are supported by

substantial evidence, which means “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Schmidt v. Barnhart, 395 F.3d 737, 744 (7th Cir. 2005)

(citation omitted). The decision will be reversed only if it is not supported by substantial

evidence or if the ALJ applied an erroneous legal standard. Clifford v. Apfel, 227 F.3d 863, 869

(7th Cir. 2000) (citation omitted).

       To determine if substantial evidence exists, the Court reviews the entire administrative

record but does not reweigh the evidence, resolve conflicts, decide questions of credibility, or

substitute its judgment for the Commissioner’s. Id. Rather, if the findings of the Commissioner

are supported by substantial evidence, they are conclusive. Jens v. Barnhart, 347 F.3d 209, 212

(7th Cir. 2003) (citation omitted). “In other words, so long as, in light of all the evidence,


                                                  3
reasonable minds could differ concerning whether [the claimant] is disabled, we must affirm the

ALJ’s decision denying benefits.” Books v. Chater, 91 F.3d 972, 978 (7th Cir. 1996).

                                              III. ANALYSIS

                                                 A. The Law

        Under the Act, a claimant is entitled to DIB or SSI if he establishes an “inability to

engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to . . . last for a continuous period of not less than 12

months.” 42 U.S.C. §§ 416(i)(1), 423(d)(1)(A), 1382c(a)(3)(A). A physical or mental

impairment is “an impairment that results from anatomical, physiological, or psychological

abnormalities which are demonstrable by medically acceptable clinical and laboratory diagnostic

techniques.” 42 U.S.C. §§ 423(d)(3), 1382c(a)(3)(D).

        The Commissioner evaluates disability claims pursuant to a five-step evaluation process,

requiring consideration of the following issues, in sequence: (1) whether the claimant is

currently unemployed; (2) whether the claimant has a severe impairment; (3) whether the

claimant’s impairment or combination of impairments meets or equals one of the impairments

listed by the Commissioner, see 20 C.F.R. § 404, Subpt. P, App’x 1; (4) whether the claimant is

unable to perform his past work; and (5) whether the claimant is incapable of performing work in

the national economy.2 See Dixon v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001) (citations

omitted); 20 C.F.R. §§ 404.1520, 416.920. An affirmative answer leads either to the next step

or, on steps three and five, to a finding that the claimant is disabled. Zurawski v. Halter, 245


        2
          Before performing steps four and five, the ALJ must determine the claimant’s RFC or what tasks the
claimant can do despite his limitations. 20 C.F.R §§ 404.1520(e), 404.1545(a), 416.920(e), 416.945(a). The RFC is
then used during steps four and five to help determine what, if any, employment the claimant is capable of. 20
C.F.R. §§ 404.1520(e), 416.920(e).

                                                        4
F.3d 881, 886 (7th Cir. 2001) (citation omitted). A negative answer at any point other than step

three stops the inquiry and leads to a finding that the claimant is not disabled. Id. (citation

omitted). The burden of proof lies with the claimant at every step except the fifth, where it shifts

to the Commissioner. Clifford, 227 F.3d at 868 (citation omitted).

                              B. The Commissioner’s Final Decision

       On November 7, 2016, the ALJ issued the decision that ultimately became the

Commissioner’s final decision. (AR 12-28). At step one of the five-step analysis, the ALJ found

that Donley had not engaged in substantial gainful activity since his amended alleged onset date.

(AR 15). At step two, the ALJ found that Donley had the following severe impairments:

coronary artery disease, with history of myocardial infarction, with coronary bypass and

stenting; diabetes mellitus; hypertension; obesity; history of bilateral shoulder tendinopathy;

history of right knee arthroscopy, meniscectomy, and chondroplasty; obstructive sleep apnea;

major depressive disorder/bipolar disorder; anxiety/generalized anxiety disorder; and PTSD.

(AR 15). At step three, the ALJ concluded that Donley did not have an impairment or

combination of impairments severe enough to meet or equal a listing. (AR 16).

       Before proceeding to step four, the ALJ determined that Donley’s symptom testimony

was not entirely consistent with the medical evidence and other evidence of record. (AR 19).

The ALJ then assigned him the following RFC:

               [T]he claimant has the [RFC] to perform sedentary work . . .
               except: no more than occasional climbing, balancing, stooping,
               kneeling, crouching, or crawling; and, no complex or detailed
               tasks, but the claimant remains capable of simple, routine tasks
               throughout the workday that do not require working with the
               general public.

(AR 18). Based on the RFC and the VE’s testimony, the ALJ concluded at step four that Donley

                                                  5
could not perform any of his past relevant work. (AR 27). At step five, the ALJ found that

Donley could perform a significant number of unskilled, sedentary jobs in the economy,

including address clerk, document preparer, and surveillance system monitor. (AR 28).

Therefore, Donley’s applications for DIB and SSI were denied. (AR 28).

                          C. The Opinions of Mr. Cain and Ms. Russell

       Donley argues that the ALJ improperly evaluated the opinions of Ms. Russell, his

treating mental health therapist, and Mr. Cain, his treating psychiatric nurse practitioner, both of

Adams Memorial Hospital. Donley’s argument is persuasive in part, necessitating a remand of

the ALJ’s decision.

       The opinion of a nurse practitioner or a mental health therapist is not an “acceptable

medical source” under the Social Security regulations, but rather is considered an “other source.”

Masch v. Barnhart, 406 F. Supp. 2d 1038, 1055 (E.D. Wis. 2005); SSR 06-03p, 2006 WL

2329939, at *1-2 (Aug. 9, 2006). Although information from an “other source” cannot establish

the existence of a medically determinable impairment, it may be used “to show the severity of

the individual’s impairment(s) and how it affects the individual’s ability to function.” SSR 06-

03p, 2006 WL 2329939, at *2; see Koschnitzke v. Barnhart, 293 F. Supp. 2d 943, 950 (E.D. Wis.

2003). “[T]he adjudicator generally should explain the weight given to opinions from these

‘other sources,’ . . . when such opinions may have an effect on the outcome of the case.” SSR

06-03p, 2006 WL 2329939, at *6; see Masch, 406 F. Supp. 2d at 1055 (stating that opinions

from “other sources” must not be ignored). “[D]epending on the particular facts in a case, and

after applying the factors for weighing opinion evidence, an opinion from a medical source who

is not an ‘acceptable medical source’ may outweigh the opinion of an ‘acceptable medical


                                                 6
source,’ including the medical opinion of a treating source.” SSR 06-03p 2006 WL 2329939, at

*4.

         Here, Ms. Russell treated Donley from October 2012 to August 2016. (AR 797-874,

877-80, 896-900, 1232-1255). At his first visit, Donley reported a host of symptoms, including

racing thoughts, a depressed mood, anxiety, difficulty concentrating, difficulty finishing tasks,

low energy, racing thoughts, and irritability, but he denied suicidal or homicidal ideation. (AR

797). Ms. Russell assigned him a Global Assessment of Functioning (“GAF”) score of 51 and

indicated diagnoses of a depressive disorder, not otherwise specified (“NOS”), an anxiety

disorder NOS, rule-out a bipolar disorder, and rule out PTSD.3 (AR 797). Ms. Russell assigned

Donley a GAF score of 55 in both May 2013 and July 2015, finding that his symptoms continued

to improve with medication and counseling. (AR 800, 1232). Counseling sessions centered on

his various mental symptoms; his relationship with his girlfriend; his economic circumstances,

legal problems, and applications for disability; his physical problems; his low self esteem; and


         3
            GAF scores reflect a clinician’s judgment about the individual’s overall level of functioning. American
Psychiatric Association, Diagnostic & Statistical Manual of Mental Disorders 32 (4th ed., Text Rev. 2000). A GAF
score of 21-30 reflects behavior that is considerably influenced by delusions or hallucinations, a serious impairment
in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or
an inability to function in almost all areas (e.g., stays in bed all day; has no job, home, or friends). Id. A GAF score
of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure,
or irrelevant) or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or
mood (e.g., avoids friends, neglects family, and is unable to work). A GAF score of 41 to 50 reflects serious
symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in
social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. A GAF score of 51 to 60
reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate
difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. A
GAF score of 61 to 70 reflects some mild symptoms or some difficulty in social, occupational, or school
functioning, but generally functioning pretty well. Id. And a GAF score of 71 to 80 reflects transient symptoms as
expectable reactions to psychosocial stressors or a slight impairment in social, occupational, or school functioning.
Id.
          “The American Psychiatric Association no longer uses the GAF as a metric.” Spencer v. Colvin, No. 13-cv-
1487, 2015 WL 684545, at *17 n.5 (C.D. Ill. Feb. 17, 2015) (citing Am. Psychiatric Ass’n, Diagnostic & Statistical
Manual of Mental Disorders 16 (5th ed. 2013)). However, several clinicians of record used GAF scores in assessing
Donley, so they are relevant to the ALJ’s decision. See id. (citing Bates v. Colvin, 736 F.3d 1093, 1099 (7th Cir.
2013)).

                                                           7
his depression and anxiety. (See, e.g., AR 807, 812, 814-15, 835). Ms. Russell regularly

documented that no at risk behaviors were reported or observed. (See, e.g., AR 807, 812, 814-

15, 835).

         On August 23, 2016, Ms. Russell completed a medical source statement on Donley’s

behalf. (AR 1256-64). She stated that Donley was in a depressive episode since March 2013

that at times was very severe with suicidal ideation, fatigue, hopelessness, sleep disturbance,

anger outbursts, and an extremely sad affect and mood. (AR 1256). Ms. Russell indicated that

Donley suffers from anxiety in the form of panic attacks, social anxiety, and PTSD; that racing

thoughts interfere with his sleep; that his medications cause extreme daytime fatigue and “brain

fog”; and that at times he is “detached from reality.” (AR 1257-58). She opined that therapy

and medications resulted in mild improvement, but that his symptoms would worsen if he

returned to full-time work, and that his mental illness would cause him to miss more than three

days of work per month. (AR 1258-59). In particular, she opined that if Donley returned to

work he would have problems with aggression, potentially putting himself and his coworkers in

danger. (AR 1258, 1260). She stated that his attention and concentration were impaired by his

mental illness; that he would remain on task less than 70% of the day; that he would have

problems getting along with others in the workplace; and that his mood instability would cause

anger outbursts, poor frustration tolerance, and relationship problems. (AR 1259-60). Ms.

Russell opined that Donley should work alone or no more than two hours with others. (AR

1260).

         Mr. Cain saw Donley for medication management every three months from June 2014

through August 2016. (AR 1265-74). Donley’s diagnoses included a bipolar disorder, PTSD, a


                                                 8
generalized anxiety disorder, and insomnia. (AR 1266, 1268). Mr. Cain assigned a GAF score

of 70 in January 2015 and June 2015, and a GAF score of 75 in July 2015, September 2015, and

April 2016. (AR 1269-74). In June 2016, Donley told Mr. Cain that things were going “alright.”

(AR 1267). Clinical exams generally revealed an anxious mood and fair insight, judgment, and

impulse control. (See, e.g., AR 1265, 1267, 1274). Mr. Cain indicated that Donley’s

medications were effective or somewhat effective without any side effects. (See, e.g., AR 1265,

1267). In August 2016, Donley denied any suicidal ideation and stated that his sleep was

marginal to fair. (AR 1265).

       On August 20, 2016, Mr. Cain completed a medical source statement on Donley’s behalf.

(AR 1223-31). He stated that Donley’s depressive symptoms were recurrent and moderate to

severe, with feelings of helplessness and hopelessness. (AR 1223). He had frequent mood

fluctuations between anxiety and depression, moderate to severe, with fleeting suicidal impulses

but no plan. (AR 1223). He suffered from generalized anxiety and social anxiety, and he had

sleep problems due to his depression and anxiety. (AR 1224-25). Mr. Cain opined that

Donley’s symptoms would worsen if he returned to full-time work; that his mental illness would

cause him to miss more than three days of work a month; that his mental illness would interfere

with the attention and concentration needed for unskilled work such that he could remain on task

less than 70% of the day; that his symptoms would cause him problems in getting along with the

public, co-workers, or supervisors; and that he should work alone or apart in physical isolation

from others, but that he could not work full-time. (AR 1226-27). Mr. Cain commented that

Donley will struggle lifelong to find balance due to his mood fluctuations, sleep pattern

disturbance, and bipolar disorder. (AR 1231).


                                                9
       The ALJ considered the opinions of Ms. Russell and Mr. Cain in detail, penning more

than 10 paragraphs on the opinions. (AR 17, 22-27). The ALJ ultimately assigned limited

weight to these opinions, finding that the severe limitations described by Ms. Russell and Mr.

Cain in their questionnaires are inconsistent with the observations in their own treatment records,

as well as other substantial evidence of record. (AR 17, 26). With respect to Ms. Russell, the

ALJ explained that her treatment records document that Donley continued to improve despite his

numerous cancellations of appointments and no-shows; that his relationship with his girlfriend

was a major topic during counseling sessions; and that her treatment records do not reveal

reports of daily panic attacks or isolation that Donley claimed to experience. (AR 23-25). With

respect to Mr. Cain, the ALJ found that Donley’s mental status examinations were unremarkable

other than an anxious mood and affect; and that Mr. Cain regularly indicated that Donley’s

medications were effective or somewhat effective, without side effects. (AR 25).

       More particularly, the ALJ explained:

               While the opinions expressed by Ms. Russell and Mr. Cain in
               August 2016 may have reflected an increase in symptoms at that
               time, their treatment records are inconsistent with many of the
               symptoms and deficits endorsed. Although Ms. Russell noted that
               medications cause drowsiness and “brain fog,” the claimant denied
               medication side effects during treatment with Mr. Cain. Likewise,
               none of the records suggests that the claimant is “detached from
               reality,” at times, as noted by Ms. Russell. Although both Ms.
               Russell and Mr. Cain attributed many of the claimant’s deficits,
               particularly in terms of focus, concentration, and being able to
               maintain fulltime work with sleep problems, as discussed, with the
               exception of only two instances, Ms. Russell has consistently
               noted that no sleep disturbance was present since January 2016.
               Finally, Mr. Cain noted a GAF of 70 on June 1, 2015 (mild
               symptoms), and this was raised to 75 (transient symptoms and only
               slight functional impairment) by July 6, 2016. GAF remained 75
               through April 18, 2016. As such, GAF assessments were
               essentially indicative of a normal functioning individual for 11

                                                10
               months, th[r]ough April 2016, the last time an estimate was
               recorded. The only visit between April 18, 2016, and Mr. Cain’s
               completion of his questionnaire on August 20, 2016, was a session
               of June 20, 2016. As discussed, mood, affect, and speech were
               normal. In addition, the claimant was fully oriented, eye contact
               was good, thought process and content were coherent, and suicidal
               ideation was denied.

               In addition, although both Ms. Russell and Mr. Cain opined that
               the claimant would be unable to maintain appropriate workplace
               interactions due to depression, mood instability, anxiety, and
               various other mental symptoms, no mental symptoms were
               reported or observed during primary care with Dr. Nussbaum from
               September 6, 2013, through the most recent visit in evidence on
               April 18, 2016. . . . No difficulties in interactions were noted.
               Likewise, the claimant has specifically denied mental symptoms
               during many visits with other providers. The claimant denied
               anxiety and depression during emergency room visits in Ohio on
               December 12, 2014, and on February 5, 2016. In addition,
               although the claimant testified that he has difficulty leaving his
               home and that he drives only short distances, at the time of this
               treatment, the claimant had traveled to Bowling Green, Ohio, to
               visit his girlfriend.

               The claimant had denied anxiety and depression during a visit with
               Dr. Pamidi on January 5, 2015, and review of systems was
               negative for anxiety and depression during visits with cardiologist
               Dr. Alshaher. This was the case during the most recent visit on
               April 20, 2016. This is not to say that the claimant has never
               reported anxiety and/or depression to treating sources, and when
               seen at the emergency room on January 11, 2016, the claimant
               reported that chest pain had significantly improved with Klonopin
               taken at home. However, the lack of observations of significant
               anxiety or depression during primary, cardiac, and emergent care
               during the period serves to undermine Ms. Russell’s and Mr.
               Cain’s opinions.

(AR 25-26 (internal citations omitted)).

       Donley challenges several aspects of the ALJ’s reasoning with respect to the opinions of

Ms. Russell and Mr. Cain. First, Donley argues that the ALJ erred by failing to acknowledge

and credit Ms. Russell’s and Mr. Cain’s opinions that his symptoms would worsen if he returned

                                               11
to full-time work, and further erred by failing to credit their opinions that he would be absent

more than three days a month. (AR 1225-26, 1228, 1258-59). Of course, an ALJ “need not

address every piece of evidence in his decision.” Sims v. Barnhart, 309 F.3d 424, 429 (7th Cir.

2002) (citation omitted). Rather, the ALJ must only “minimally articulate his or her justification

for rejecting or accepting specific evidence of disability,” which has been described as a “lax

standard.” Berger v. Astrue, 516 F.3d 539, 545 (7th Cir. 2008) (citation omitted).

       Here, the ALJ gave several reasons why he did not fully credit the opinions of Ms.

Russell and Mr. Cain, which reasonably were inclusive of these doctors’ comments that

Donley’s symptoms would worsen if he were to return to full-time work and that absenteeism

would be a problem. To explain, in her questionnaire Ms. Russell cited Donley’s decreased

concentration, medications, risk for aggression, and sleep disturbances as the bases for her

opinion that Donley’s symptoms would worsen if he were to return to full-time work and would

result in absenteeism. (AR 1259). In his questionnaire, Mr. Cain similarly cited Donley’s social

anxiety, attention and concentration difficulties, poor sleep patterns, and mood instability as the

basis for his assertion that Donley’s symptoms would worsen if he were to return to full-time

work and would result in absenteeism. (AR 1225-26). The ALJ discussed each of these

concerns in his discussion of Ms. Russell’s and Mr. Cain’s opinions, and minimally articulated

his findings concerning the severity of these symptoms.

       In addressing Donley’s social anxiety, the ALJ observed that although Donley claimed he

had difficulty leaving home, he still traveled to Ohio to visit his girlfriend and also interacted

appropriately with others at medical appointments throughout the relevant period. (AR 17). As

to attention and concentration, the ALJ noted that no significant problems with concentration or


                                                 12
memory were documented in consultative examinations by Paula Neuman, Psy.D., and L.

Predina, Ph.D. (AR 17 (citing AR 551-56, 889-92)). The ALJ further considered that Dr.

Neuman concluded that Donley’s “ability to understand, remember, and carry out simple

instructions in a sustained manner was unimpaired.” (AR 17 (citing AR 556)). As to sleep

disturbances, the ALJ observed that from January 2016 to August 2016, Donley generally denied

having any sleep problems to Ms. Russell, except for once in April when he had run out of

Abilify and once in June due to tooth pain. (AR 24-25 (citing AR 1235-55)). The ALJ also

considered that Donley had repeatedly denied any medication side effects to Mr. Cain. (AR

1265-77). Therefore, while the ALJ did not specifically discuss Ms. Russell’s and Mr. Cain’s

opinion that Donley’s symptoms would worsen if he returned to full-time work, the ALJ did

address the reasons that Ms. Russell and Mr. Cain gave for issuing this opinion, as well as their

opinion that Donley would be absent more than three days a month.

       Next, Donley argues that the ALJ incorrectly stated that “none of the records suggests

that [Donley] is ‘detached from reality,’ at times, as noted by Ms. Russell.” (AR 25). Donley

points to his initial treatment visits in December 2012 when he reported being afraid of things

that other people are not afraid of and that people were trying to control him (AR 797), and a

note from May 2013 when he reporting feeling paranoid (AR 831). While the ALJ’s

phraseology could have been better, the ALJ nevertheless made his point—that Ms. Russell did

not document in her treatment notes that Donley suffered from any hallucinations, delusions, or

impairment in reality testing. See Rice v. Barnhart, 384 F.3d 363, 369 (7th Cir. 2004) (in

reviewing an ALJ’s decision, the Court must “give the opinion a commonsensical reading rather

than nitpicking at it” (citation omitted)). Rather, as the ALJ observed, in her treatment records


                                                13
Ms. Russell assigned Donley a GAF score of 55, reflecting just moderate symptoms, and wrote

that his symptoms continued to improve. (AR 24 (citing AR 1232)). As such, the severe

limitations in Ms. Russell’s questionnaire are undermined by her documentation of moderate

symptoms in her treatment notes.

        Donley also takes issue with the ALJ’s statement that “Ms. Russell has consistently noted

that no sleep disturbance was present since January 2016” (AR 25), arguing that there is much

evidence in the record supporting his sleep problems. Donley points to several of Ms. Russell’s

notes in which she simply reiterates the laundry list of symptoms that Donley claimed upon his

initial visit in October 2012. (DE 19 at 16 (citing AR 797, 877, 898, 1232)). But as explained

above, Donley denied any sleep problems to Ms. Russell from January 2016 to August 2016,

other than once when he had run out of Abilify and once due to tooth pain. (AR 24-25 (citing

AR 1235-55)). Donley also contends that some of Mr. Cain’s treatment notes reflect sleep

problems.4 (DE 19 at 16 (citing AR 1265, 1270, 1277)). But the ALJ never said that Mr. Cain’s

treatment notes were devoid of Donley’s sleep problems. Rather, the ALJ discounted Mr. Cain’s

questionnaire because the GAF scores of 70 and 75, which were indicative of just mild or

transient symptoms, assigned by Mr. Cain in his treatment notes are inconsistent with the severe

limitations depicted in his questionnaire. (AR 25 (citing AR 1269-74)).

        Next, Donley argues that the ALJ improperly considered the GAF scores of record,

        4
           Donley also points to several other notes of record documenting his sleep problems or fatigue. (DE 19 at
16 (citing AR 747, 758, 763, 772, 777, 778, 889, 890, 1188)). These records, however, do not reflect the severity of
sleep problems or fatigue claimed by Donley during his testimony (AR 43-49, 51-53, 57), and Donley does not
challenge the ALJ’s credibility determination. Furthermore, on at least one occasion Donley had not been using his
CPAP machine, which the provider wrote “certainly correlates with his fatigue symptoms” (AR 747, 750); as such,
the ALJ stated that it was unclear whether Donley had continued using the CPAP machine as recommended. (AR
16, 19-20). Ultimately, the ALJ acknowledged that Donley’s obstructive sleep apnea and coronary artery disease
were severe impairments at step two, and accordingly, limited him to sedentary work from an exertional standpoint.
(AR 15, 18, 22). As stated earlier, Donley does not challenge the physical RFC assigned by the ALJ.

                                                        14
which range from 51 to 55 by Ms. Russell and 70 to 75 by Mr. Cain. (AR 24-25). Donley

contends that these scores are just snapshots of given dates, and thus, are unreliable evidence

given that mental illness is episodic. (See DE 19 at 17 (citing Kangail v. Barnhart, 454 F.3d

627, 629 (7th Cir. 2006)). There is some support for Donley’s argument in Seventh Circuit case

law. See, e.g., Sambrooks v. Colvin, 566 F. App’x 506, 510 (7th Cir. 2014) (“[A] GAF score is

nothing more than a snapshot of a particular moment.” (citation omitted)); Punzio v. Astrue, 630

F.3d 704, 710 (7th Cir. 2011) (“[A] person who suffers from a mental illness will have better

days and worse days, so a snapshot of any single moment says little about her overall condition.”

(citations omitted)). Nevertheless, this is not a case where the ALJ “cherry-picked” the highest

GAF scores of record and ignored the lowest. See, e.g., Sambrooks, 566 F. App’x at 510; Ingle

v. Astrue, No. 10-cv-1002, 2011 WL 5834273, at *7 (S.D. Ill. Oct. 28, 2011) (finding that the

ALJ erred by “cherry-picking” the claimant’s highest GAF score and ignoring the remaining

scores). Rather, the ALJ fairly considered the GAF scores of record. (AR 24-25). “[GAF]

scores may assist in formulating the claimant’s [RFC].” Adams v. Astrue, No. 1:06-cv-393, 2009

WL 1404675, at *4 (N.D. Ind. May 18, 2009) (citation omitted)). As such, the ALJ did not

unfairly consider the GAF scores assigned by Ms. Russell and Mr. Cain.

       Additionally, Donley argues that the ALJ’s reference to the notes of other medical

providers do not support the severe mental limitations opined in Ms. Russell’s and Mr. Cain’s

questionnaires. (AR 25). The ALJ considered, for example, that no mental symptoms were

reported or observed by Dr. Nicholas Nussbaum, Donley’s primary care provider, from

September 2013 through April 2016 (AR 25 (citing AR 671-709, 903-08, 1075-1099)), and that

Donley at times denied mental symptoms during visits with other providers (AR 25 (citing AR


                                                15
917-34, 977-81, 1193-1222)). Donley argues that these other medical sources, however, were

focused on his physical ailments, and there is no reason to expect a doctor consulted about a

physical problem to diagnose depression or anxiety. Again, there is some support for Donley’s

position in Seventh Circuit case law. See, e.g., Wilder v. Chater, 64 F.3d 335, 337 (7th Cir.

1995) (“The medical records were of purely physical ailments for which Wilder had sought help,

and there is no reason to expect a doctor asked about an eye problem, or a back pain, or an

infection of the urinary tract to diagnose depression.” (citations omitted)).

       Nevertheless, as stated earlier, the ALJ also relied on the opinion of Dr. Neuman, who

performed a mental examination in March 2014 and concluded that Donley’s “ability to

understand, remember, and carry out simple instructions in a sustained manner is not impaired.”

(AR 17 (citing AR 556)). This finding in Dr. Neuman’s opinion, of course, directly conflicts

with the severe limitations articulated in the questionnaires of Ms. Russell and Mr. Cain.

Therefore, the ALJ had a duty to confront and resolve that conflict, which he adequately did.

See Richardson v. Perales, 402 U.S. 389, 399 (1971) (“We therefore are presented with the not

uncommon situation of conflicting medical evidence. The trier of fact has the duty to resolve that

conflict.”); Rice, 384 F.3d at 371 (stating that an ALJ must “minimally articulate his or her

justification for rejecting or accepting specific evidence of a disability” (citation omitted)).

       But in citing Dr. Neuman’s opinion, the ALJ overlooked or ignored another material

finding in Dr. Neuman’s opinion—one that is consistent with Ms. Russell’s and Mr. Cain’s

opinions. See Moore v. Colvin, 743 F.3d 1118, 1123 (7th Cir. 2014) (“[T]he ALJ may not

analyze only the evidence supporting her ultimate conclusion while ignoring the evidence that

undermines it.” (collecting cases)); Perkins v. Astrue, 498 F. App’x 641, 632 (7th Cir. 2013)



                                                  16
(“An ALJ may not . . . selectively consider medical reports.” (citations omitted)). Dr. Neuman

also concluded that Donley’s “ability to interact in a reasonably effective and stable manner with

the general public, coworkers . . . is reportedly impaired due to inability to focus, panic attacks,

and paranoia that someone is going to harm him.” (AR 556 (emphasis added)). While the ALJ

incorporated a limitation in the RFC to preclude Donley from working with the general public,

he did not include any limitations pertaining to Donley’s proximity to or interaction with

coworkers or supervisors—a limitation that Dr. Neuman, Ms. Russell, and Mr. Cain all opined

was necessary.

       The ALJ’s handling of the opinions of the state agency psychologists, B. Randal Horton,

Pys. D., and Joelle Larsen, Ph.D., further muddies the ALJ’s consideration of Donley’s social

limitations. These doctors opined that Donley was moderately limited in his ability to interact

with the general public but not his coworkers, which would support the ALJ’s outcome. (AR

146, 162). However, rather than credit these opinions, the ALJ rejected them, stating that Dr.

Horton’s and Dr. Larsen’s opinions were “inconsistent” because “no social limitations were

defined.” (AR 26). As such, the Court cannot trace the ALJ’s reasoning with respect to the

medical sources of record and the assigned social limitations in Donley’s RFC. See Shramek v.

Apfel, 226 F.3d 809, 811 (7th Cir. 2000) (stating that an ALJ is required to “build an accurate

and logical bridge between the evidence and the result”).

       Therefore, while the ALJ’s decision to assign limited weight to the opinions of Ms.

Russell and Mr. Cain is, in part, supported by substantial evidence, a remand is necessary so that

the ALJ may reconsider the opinions of the medical and other sources of record pertaining to

Donley’s social limitations, and then minimally articulate his reasoning, building an accurate and



                                                 17
logical bridge between the evidence and the mental RFC.5

                                           IV. CONCLUSION

        For the foregoing reasons, the decision of the Commissioner is REVERSED, and the case

is REMANDED to the Commissioner for further proceedings in accordance with this Opinion

and Order. The Clerk is directed to enter a judgment in favor of Donley and against the

Commissioner.

        SO ORDERED.

        Entered this 8th day of November 2018.

                                                            /s/ Susan Collins
                                                            Susan Collins
                                                            United States Magistrate Judge




        5
           Because a remand is warranted based on Donley’s argument concerning the opinions of Ms. Russell and
Mr. Cain, the Court need not reach his remaining argument.

                                                      18
